 Case 6:19-cv-00503-JDK-JDL Document 15 Filed 01/27/21 Page 1 of 1 PageID #: 95




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

TODD MICHAEL ZUROVETZ,                     §
#1931368,                                  §
                                           §
      Petitioner,                          §
                                           §
v.                                         §     Case No. 6:19-cv-503-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
      Respondent.                          §

                                FINAL JUDGMENT
       The Court, having considered Petitioner’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that this petition for a writ of habeas corpus is DISMISSED

 WITH PREJUDICE. A certificate of appealability is DENIED. All pending motions

 are DENIED as MOOT.

       The Clerk of Court is instructed to close this case.

       So ORDERED and SIGNED this 27th day of January, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
